Citation Nr: 1816021	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-22 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 27, 2015.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to January 27, 2015.


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned a 50 percent evaluation effective December 14, 2011.

In a March 2015 Supplemental Statement of the Case (SSOC), the RO granted an increased rating of 100 percent effective January 27, 2015.  Because the increase in evaluation of the Veteran's PTSD from January 27, 2015, only represents a partial grant of the benefit sought on appeal, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In April 2015, the Veteran filed a Notice of Disagreement (NOD) of the assigned effective date of the increased rating of the Veteran's service-connected PTSD.

The case was previously before the Board in February 2016, at which time, the Board recharacterized the Veteran's claim for an earlier effective date for a 100 percent rating for PTSD, to an entitlement to an evaluation in excess of 50 percent for PTSD prior to January 27, 2015.  The Board also found that the request for TDIU from January 27, 2015 was moot, and that the request for TDIU prior to January 27, 2015 remained on appeal, as it was intertwined with the pending claim for an initial evaluation in excess of 50 percent for PTSD prior to January 27, 2015.  The Board also remanded the issue of an initial rating in excess of 50 percent for PTSD prior to January 27, 2015 to the Agency of Original Jurisdiction (AOJ) for additional development, including, to obtain relevant private treatment records.  The Board also deferred the issue of entitlement of TDIU prior to January 27, 2015, as it was intertwined with the currently open claim for an increased rating for PTSD.


FINDINGS OF FACT

1. For the entire appeal period prior to January 27, 2015, the Veteran's service-connected PTSD symptoms have more nearly approximated total occupational and social impairment.

2. From December 14, 2011, the Veteran has been granted a 100 percent schedular rating for PTSD.

CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial rating of 100 percent prior to January 27, 2015, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU.  38 U.S.C. §§ 1155, 5101(a), 5121, 5121A; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  In light of the favorable disposition of the Veteran's claims, the Board finds that any deficiencies with regard to the duty to notify or assist is non prejudicial, and thus, no further discussion of VA's duties to notify and assist is necessary.

II. Initial Rating for PTSD

The Veteran seeks an initial rating in excess of 50 percent for his service-connected PTSD.  In a July 2013 NOD, the Veteran asserted that he had been clinically diagnosed with PTSD by a private treatment provider; his GAF score was rated at 40; and the treatment provider made a finding that his PTSD symptoms caused major impairment.  In April 2015, the Veteran asserted that the medical evidence from his private treatment provider showed that the Veteran's PTSD condition had been severe since 2012.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Service connection for PTSD with an evaluation of 50 percent was granted effective from December 14, 2011, in a June 2013 rating decision.  The Veteran filed a notice of disagreement in July 2013.  A supplemental statement of the case issued in March 2015 increased the disability rating to 100 percent effective January 27, 2015.

The Veteran is currently assigned a 50 percent rating for his service-connected  PTSD, prior to January 27, 2015, and 100 percent thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders.

Pursuant to the General Rating Formula, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-118 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, 38 C.F.R. § 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Vazquez-Claudio, supra.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-443 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204, 208 (1994).

It is error where the Board fails to assess adequately evidence of a sign or symptom experienced by the Veteran, misrepresents the meaning of a symptom, or fails to consider the impact of the Veteran's symptoms as a whole.  However, the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria, including suicidal ideation, is not necessarily dispositive of any particular disability level.  Bankhead v. Shulkin, 29 Vet. App. 10, 25 (2017).

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (Aug. 4, 2014).  The Board notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the GAF score system.  80 Fed. Reg. 14308 (Mar. 19, 2015).  However, this change does not apply to claims that were certified for appeal to the Board prior to August 4, 2014 even if such claims were subsequently remanded.  Id.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  GAF scores ranging between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging between 41 and 50 indicates a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  

A February 2012 private treatment record reflects a diagnosis of PTSD from December 2011.  The Veteran reported severely disrupted sleep patterns, and conflict at work with his supervisor because he was too tired to perform his assigned duties.  The Veteran also reported difficulty controlling his temper, and had experienced anger issues since his time in service.  He reported that he often felt anger towards his co-workers and supervisors, and had been reprimanded on a number of occasions about his temper.  He also reported that he had been fired from one job after an outburst of anger.  As a result of his anxiety and quick temper, the Veteran isolated himself from friends and family so he would not become violent towards them.  The Veteran also reported that he developed a dependence on alcohol to self-medicate and block out thoughts about his experiences in Vietnam.  The treatment provider noted that the Veteran reported that he began experiencing blackouts in Vietnam, and had continued to suffer from them since service.  The Veteran had been to the hospital a couple of times for the symptoms, but doctors had not been able to diagnose the underlying cause.  The Veteran reported that he was fearful of blacking-out while performing a potentially dangerous task, such as driving.  The Veteran was assigned a GAF score of 40.

The Veteran was afforded a VA examination in February 2012, which reflected a diagnosis of PTSD.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran reported that his relationships since service had been negatively affected by his irritability, "temper", feeling chronically misunderstood, as well as feelings of depression and anxiety.  The Veteran felt that this contributed to his divorce from his first spouse, his relationship struggles with his youngest children, and some of his difficulties in work relationships.  The Veteran reported that he was currently married for 21 years, and had four adult children.  The Veteran reported that after service he returned to his prior employment, he was fired after seven years because of conflict with his supervisors due to his temper, anger, and difficulty working with authority.  The Veteran was also terminated after working for two years at a water company due to conflicts with his supervisor.  The Veteran was able to work for five years as a grounds keeper at a golf course because 99 percent of the time he was left to himself.  The Veteran worked in a shipping department for some time before being laid off in 2003.  He worked on his own for six months, before working for another landscaping company.  He reported that for the first years of his employment, he had chronic conflicts with a supervisor and some lapses in his own work performance.  Following reassignment to another division, the Veteran felt he was doing better at work.  The Veteran reported that he began experiencing intermittent "black outs" in service.  He also reported increased alcohol use in service as a coping mechanism.  Following service, the Veteran reported high levels of alcohol use resulting in multiple charges for driving while under the influence (DUI), and a negative effect of his occupational functioning in some instances.  The Veteran reported that he used alcohol to self-medicate to cope with his feelings.  The Veteran reported that he was currently a moderate drinker.  The Veteran was assigned a GAF score of 61.

In January 2013, the February 2012 private treatment provider noted that the Veteran continued to suffer from several symptoms of PTSD including, anxiety, sleeplessness, anger problems, flashbacks and nightmares.  The treatment provider noted that the Veteran had a GAF score of 40 since December 2011.

In January 2015, the February 2012 private treatment provider noted that the Veteran continued to experience symptoms of PTSD including, flashbacks, anxiety, nightmares, explosive anger, self-isolation, and nervousness.  The Veteran reported severe mood swings, which caused people to be afraid of him and not want to be around him.  The treatment provider noted that the Veteran's symptoms continued to disrupt his daily life and caused him to have a negative personal outlook on life.  The Veteran reported that most of the day he felt tired, fatigued, and could not find enjoyment in anything.  He continued to feel hopeless about his future, and self-isolated to prevent having problems with others.  The Veteran reported having problems with people, felt stressed out most of the time, and negative thoughts often ran through his mind, which including harming himself or others.  The Veteran had issues with concentration, focusing, and memory and he experienced issues with anxiety and nervousness from time to time.  The treatment provider noted that the Veteran currently had a GAF score of 44.

The Veteran was afforded a VA examination in January 2015.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships.  The Veteran reported that he had been married to his current spouse since 1990, and they had two adult children who lived at home.  The Veteran reported that he had poor sleep patterns, and his agitation in his sleep and his detachment from others affected his marriage.  The Veteran reported that he was a regular alcohol and cannabis user during his life, which he used to self-medicate his sleep and moods.  He denied any cannabis use for years, and was currently a social drinker.  The Veteran reported that he had worked for a property management company from 2003 to 2013.  Initially, the Veteran had difficulty getting along with others, and his supervisor made him a floater so that others would not agitate him.  He then worked as a groundskeeper in a more solitary job.  The Veteran reported that although his jobs were changed he had a hard time managing the stress of work.  He reported that he was irritable around others, and had trouble concentrating.  The examiner noted that the Veteran's affect was flat with poor range; no evidence of psychotic thinking was noted; and his judgment, thought content, insight and thought processing were intact.  The examiner opined that the Veteran had total and occupational impairment.  The examiner noted that the Veteran's PTSD caused social and occupational impairment due to chronic sleep impairment, emotional dysregulation, poor concentration, isolation behaviors, poor behavior controls, irritability reactions around others, loss of interest in life and detachment reactions affecting overall functionality and performance.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of PTSD have more nearly approximated the criteria for a 100 percent rating.

Throughout the period on appeal, the Veteran's PTSD symptoms were manifested primarily by ongoing symptoms of irritability, anxiety, depressed mood, hypervigilance, social isolation, sleep disturbance, grossly inappropriate behavior; and negative thoughts of harm to himself and others.  Although the 2015 VA examiner concluded that the Veteran had social and occupational impairment due to chronic sleep impairment, emotional dysregulation, poor concentration, isolation behaviors, poor behavior controls, irritability reactions around others, loss of interest in life and detachment reactions affecting overall functionality and performance, this symptomatology was clearly present prior to that date.  The Board finds that the Veteran's symptomatology throughout the period on appeal has been consistent with and more nearly approximated total occupational and social impairment, the criteria for a 100 percent rating.

Although the medical evidence does not show symptomatology such as gross impairment in thought processes or communication; persistent delusions or hallucinations; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan, supra.  Further, while it appears that the Veteran worked as a groundskeeper through part of 2012, with the highest gross earnings per month of $1,400, the Board notes that the Veteran had been fired from multiple jobs before that, he reported that as a groundskeeper he was left alone most of the time and still had a difficult time managing the stress of the job, and the Board finds that the symptoms demonstrated during that time and earlier more nearly approximate the symptoms required for a 100 percent rating.  The majority of the GAF scores were also predominantly low during this time and usually in the 40's indicative of a level of psychiatric impairment ranging from serious to major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  Thus, even though not all the listed symptoms compatible with a 100 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 100 percent rating are demonstrated throughout the period on appeal.


III. TDIU

VA will grant a TDIU when the service connected disabilities are rated less than total, but the Veteran is precluded, by reason of his service connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As a TDIU can only be awarded in cases where the schedular rating is less than total, there is no basis for awarding a TDIU.  38 C.F.R. § 4.16(a).

The Board is cognizant of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008), in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Here, the Veteran's service-connected PTSD is rated at a 100 percent schedular disability rating, and the Veteran's other service-connected disability is tinnitus, which is rated at 10 percent, which does not meet the statutory requirements to form the basis for an award of special monthly compensation; the Veteran has not alleged otherwise in this regard.  Thus, to also award a separate TDIU rating in addition to the schedular 100 percent rating based on the Veteran's service-connected PTSD would result in duplicate counting of the disability.

For these reasons, the award of the total schedular rating effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  In such an instance, dismissal is appropriate.  See 38 U.S.C. § 7105(d).
      

ORDER

An initial 100 percent disability rating is granted for PTSD, subject to regulations governing the payment of monetary benefits.

The appeal as to the issue of entitlement to a TDIU is dismissed.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


